Form oaesc

                                  United States Bankruptcy Court
                                          Southern District of Alabama
                                              Case No. 18−04400
                                                     Chapter 13
    In re:

       James Marquis Hurd
       394 Fatty Lockhart Road
       Millry, AL 36558
       Social Security No.:
       xxx−xx−1056


             ORDER APPROVING EMPLOYMENT OF SPECIAL COUNSEL FOR
                CHAPTER 13 DEBTOR(S) ON A CONTINGENT FEE BASIS
       This matter is before the Court on the application to employ John C Hubbard as special counsel for the
    debtor(s) to prosecute a cause of action. No objections to the motion have been filed. The Court finds that the
    application should be approved on the condition that all fees and expenses are to be paid from any proceeds
    and not by the debtor(s) or the bankruptcy estate.

        It is thus ORDERED that the application to employ on a contingent fee basis as set out in the application
    is approved pursuant to Bankruptcy Code § 328(a).




    Dated: 10/8/20




       Case 18-04400          Doc 101 Filed 10/08/20 Entered 10/08/20 19:21:12                    Desc Order
                                  Approving Empl Spec Coun Page 1 of 1
